Opinion by
William W. Porter,
The plaintiff’s rights are determinable by Rule 12 of the bylaws which provides that, “ any pilot refusing to go óm a boat when his turn comes shall be considered on sick leave and shall receive sick leave pay.” Under this rule the defendant association was empowered to treat the plaintiffs absence from Philadelphia on Monday, when his services were required and demandable, as the next in turn, a “ refusal.” Refusal to do a particular thing is as clearly evinced by acts making performance impossible as by oral expression. The president and board of directors, at a regular meeting of which the plaintiff had notice, held the plaintiff bound by the by-law above quoted. The action was taken pursuant to the -seventh article -of 'the constitution referring to that body the determination of matters of dispute arising among the members.
The result to the plaintiff is a considerable loss for what might- seem to be trivial transgression. But we are not willing to stamp the by-law as unreasonable and for that reason unenforceable. The plaintiff was a member of the defendant association. He participated in its organization. He assented to its by-laws. He found nothing unreasonable in the provision now complained of until he chose to violate it. Further*252more, the by-law covered a subject of no mean importance. The members of the defendant association have much to do with the commerce of the city of Philadelphia. If without severe penalty members might absent themselves at will, serious consequences might result to outgoing vessels and thus to the interests of a large community. As the learned judge of the court below says, the organization is quasi-public. Its members perform high duties with which go great responsibilities. In view of the considerations suggested, we cannot regard the penalty here imposed by virtue of the by-law so unreasonable as to set aside the by-law or to relieve from its operation. The conduct of the plaintiff in the taking out and bringing in of vessels after he was notified that he was upon “ sick leave ” does not help his claim. His conduct was that of a man who, though suffering in pocket for dereliction of duty, was not desirous of escaping labor (during his period of suspension) which might aid his associates in performing the work of their joint undertaking. His relation to the defendant was not that of servant to master, Out that of an associate assisting and participating in á common purpose. His acts must under the circumstances be regarded as voluntary, and were, it may be, properly due from him until the action of .the board of directors confirming his suspension.
The decree dismissing the bill is affirmed.